Exhibit 10.1

 

ENLINK MIDSTREAM OPERATING, LP
[AMENDED AND RESTATED] CHANGE IN CONTROL AGREEMENT

 

THIS [AMENDED AND RESTATED] CHANGE IN CONTROL AGREEMENT (this “Agreement”) dated
as of           , 20   (the “Effective Date”) is made by and between EnLink
Midstream Operating, LP, a Delaware limited partnership (the “Company”) and
                         , an individual (“Individual”).

 

ARTICLE I
Definitions

 

1.1          Definitions.  For purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, the
following terms shall have the following respective meanings:

 

“Accounting Firm” shall have the meaning set forth in Section 2.4(b).

 

“Agreement” shall have the meaning set forth in the preamble hereto.

 

“Board” means the Board of Directors of ENLK GP.

 

“Cause” means any one or more of the following: (i) a violation by Individual of
the Company’s Code of Business Conduct and Ethics or any trading or other policy
applicable to employees of the Company (which may include, but is not limited
to, matters specifically mentioned below in the definition of Cause);
(ii) serious or repeated incidents of misconduct or gross negligence by
Individual; (iii) a failure by Individual to perform the duties assigned to him
or her that continues following notice from the Company to Individual of such
failure; (iv) Individual is formally charged, indicted or convicted of a felony
or misdemeanor involving moral turpitude; (v) Individual has engaged in acts or
omissions constituting dishonesty, breach of fiduciary obligation, or
intentional wrongdoing or misfeasance; or (vi) Individual has acted
intentionally or in bad faith in a manner that results or could be reasonably
expected to result in a material detriment to the assets, business, prospects or
reputation of any member of the Company Group.

 

“Change in Control” means any one or more of the following: (i) the consummation
of any transaction (including a merger or consolidation), the result of which is
that any Person (other than Devon or its direct or indirect subsidiaries)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 50% or more of the Voting Stock of ENLK GP,
ENLK MLP, ENLC Manager or ENLC, measured by voting power rather than number of
shares, units or the like; (ii) the sale, transfer or other disposition of all
or substantially all of the assets of ENLC and its subsidiaries on an aggregate
basis; (iii) the occurrence of a Devon Change in Control which is followed
within 12 months by a change in the composition of the board of directors of
either ENLC Manager or ENLK GP as a result of which fewer than 50% of the
directors of either board are directors who had been directors of ENLC Manager
or ENLK GP, as applicable, on the date immediately preceding the date on which
the Devon Change in Control occurred; or (iv) the adoption of a plan relating to
the liquidation or dissolution of either ENLC or ENLK MLP.  Notwithstanding the
foregoing, to the extent any

 

1

--------------------------------------------------------------------------------


 

amounts hereunder are subject to Section 409A of the Code and such amounts are
payable upon the occurrence of a Change in Control following a Qualifying
Termination, no such payments shall be made unless such Change in Control
qualifies as a “change in control event” within the meaning of Treas. Reg.
Section 1.409A-3(i)(5).

 

“Change in Control Benefit” means, as of the date of a Qualifying Termination, a
one-time lump sum payment equal to: (i) [[three (3)(1)] [two (2)(2)] [one
(1)(3)]] times the sum of (A) Individual’s then current base annual salary and
(B) the Target Bonus for the year that includes the effective date of
termination; plus (ii) an amount equal to the cost to Individual under COBRA to
extend his or her then-current medical insurance benefits (i.e., the health,
dental and/or vision benefits as elected by Individual under the Company’s
health plan as of the time of such termination) for eighteen (18) months
following the effective date of termination.

 

“COBRA”  means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute or statutes.

 

“Committee” means the Compensation Committee of the Board.

 

“Company” shall have the meaning set forth in the preamble hereto.

 

“Company Group” means the Company, ENLC, ENLK MLP, ENLK GP, ENLC Manager and
each of their respective affiliates and subsidiaries.

 

“Confidential Information” shall have the meaning set forth in Section 3.1.

 

“Devon” means Devon Energy Corporation, a Delaware corporation.

 

“Devon Change in Control” shall have the meaning set forth on Exhibit A.

 

“Disability” means a physical or mental condition of Individual that, in the
good faith judgment of no less than a majority of the entire membership of the
Board (excluding Individual, if Individual is then a member of the Board) or the
Committee, (i) prevents Individual from being able to perform the
responsibilities of his or her position with the Company Group, (ii) has
continued for a period of at least one hundred eight (180) days during any
twelve (12) month period, and (iii) is expected to continue.

 

“Effective Date” shall have the meaning set forth in the preamble hereto.

 

“ENLC” means EnLink Midstream, LLC, a Delaware limited liability company.

 

--------------------------------------------------------------------------------

(1)   Applicable for CEO.

(2)   Applicable for CFO, Business Unit Presidents, any other executive vice
president and COO.

(3)   Applicable for Senior Vice Presidents (“SVPs”) and positions below
SVP-level.

 

2

--------------------------------------------------------------------------------


 

“ENLC Manager” means EnLink Midstream Manager, LLC, a Delaware limited liability
company.

 

“ENLK GP” means EnLink Midstream GP, LLC, a Delaware limited liability company.

 

“ENLK MLP” means EnLink Midstream Partners, LP, a Delaware limited partnership.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

“Good Reason” means any one or more of the following without Individual’s
consent: (i) a material reduction in Individual’s base annual salary; (ii) a
material adverse change in Individual’s authority, duties or responsibilities;
(iii) the Company requires that Individual move his or her principal place of
employment to a location that is thirty (30) or more miles from his or her
current principal place of employment and the new location is farther from his
or her primary residence.  Individual may not terminate his or her employment
for “Good Reason” unless (A) Individual gives the Company written notice of the
event within thirty (30) days of the occurrence of the event, (B) the Company
fails to remedy the event within thirty (30) days following its receipt of the
notice and (C) Individual terminates his or her employment with the Company
within sixty (60) days following the Company’s receipt of written notice.

 

“Individual” shall have the meaning set forth in the preamble hereto.

 

“Other Arrangement” shall have the meaning set forth in Section 5.3.

 

“Person” means any individual, partnership, joint venture, corporation, trust,
unincorporated organization or any other entity.

 

“Protection Period” means the period beginning one hundred twenty (120) days
prior to, and ending twenty-four (24) months following, the date on which a
Change in Control takes place.

 

“Qualifying Termination” means the termination of Individual’s employment within
120 days prior to or within twenty-four (24) months following a Change in
Control (i) by the Company for a reason other than Cause, or (ii) by the
Individual for Good Reason.  The transfer of Individual from the Company to
another member of the Company Group shall not constitute a termination of
employment.

 

“Renewal Date” shall have the meaning set forth in Section 5.1.

 

“Severance Agreement” shall have the meaning set forth in Section 2.3.

 

“Severance Plan” shall have the meaning set forth in Section 2.3.

 

“Target Bonus” means the bonus payable to Individual for the year in question
(at the mid-point target for such bonus, if applicable) as determined annually
by the Committee or the Board, as applicable.

 

“Total Payment” shall have the meaning set forth in Section 2.4(a).

 

3

--------------------------------------------------------------------------------


 

“Voting Stock” of any specified Person as of any date means the capital stock
(or comparable equity securities) of such Person that is at the time entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Board of Directors (or comparable governing body) of such Person.

 

ARTICLE II
Change in Control Payments

 

2.1          Change in Control Benefit; Release.

 

(a)           If Individual has a Qualifying Termination and Individual
satisfies the conditions to the payment of a Change in Control Benefit as
described below, the Company shall pay the Change in Control Benefit to
Individual.

 

(b)           Any amounts payable under Section 2.1(a) shall be paid to
Individual on the sixtieth (60th) day after the date Individual’s Qualifying
Termination becomes effective for purposes of this Agreement; provided, however,
that as a condition to receiving any such payment or payments, Individual (or
Individual’s estate, as applicable) will be required to execute and not revoke a
general release of claims against the Company Group, with such general release
becoming effective (and any applicable revocation period having lapsed) on or
before the sixtieth (60th) day after the date Individual’s Qualifying
Termination becomes effective for purposes of this Agreement.  Individual may
also be required, in the Company’s sole discretion, and in the manner and form
prescribed by the Company, to provide an acknowledgement and acceptance of his
or her obligations under Article III of this Agreement and/or to certify
compliance with his or her obligations to return Confidential Information.

 

2.2          Additional Benefits.

 

(a)           The Change in Control Benefit will be in addition to any accrued
and unpaid compensation due to Individual as of his or her termination date,
which may include (i) any unpaid bonus for any calendar year ending before
Individual’s termination date that is actually earned by Individual, and
calculated, in accordance with the terms of the applicable bonus arrangement
that is in effect with respect to Individual during that year, (ii) accrued base
salary and (iii) such other fringe benefits (other than any bonus, severance pay
benefit or medical insurance benefit) normally provided to similarly situated
employees of the Company that shall have been earned up to the date of
termination, including pay for accrued and unused paid-time-off (in accordance
with the benefit policies then in effect).

 

(b)           Individual shall also be entitled to a prorated amount of the
bonus for the calendar year in which Individual’s Qualifying Termination occurs
to the extent such bonus would have otherwise been earned by Individual (had his
or her employment not terminated due to a Qualifying Termination) in accordance
with the terms of the applicable bonus arrangement that is in effect with
respect to Individual during that year.  Such prorated bonus (i) shall be
payable on the date that the bonus would have been paid under such applicable
bonus arrangement (had Individual’s employment not terminated due to a
Qualifying Termination), and (ii) shall not be made unless Individual has, as of
such date, satisfied the conditions described in Section 2.1(b) above.

 

4

--------------------------------------------------------------------------------


 

(c)           For a period of twelve (12) months following Individual’s
Qualifying Termination, or if Individual has not satisfied the conditions
described in Section 2.1(b) above, for a period of sixty (60) days after the
date of Individual’s termination, the Company shall, at its sole expense as
incurred, provide Individual with outplacement services, the scope and provider
of which shall be selected by Individual in his or her discretion; provided,
however, that (i) any expense for such outplacement services shall be paid or
reimbursed by the Company to the Individual as soon as practicable after such
expense is incurred (but in no event later than thirty (30) days after such
expense is incurred), and (ii) the total amount of the expenses paid or
reimbursed by the Company pursuant to this Section 2.2(c) shall not exceed
$50,000.

 

2.3          Non-duplication.  The amount payable to Individual under Sections
2.1 and 2.2 is in lieu of, and not in addition to, any severance payment due or
to become due to Individual under (i) any separate agreement or contract between
Individual and the Company or any other member of the Company Group, (ii) any
severance payment plan, program, policy or practice of the Company or any other
member of the Company Group or (iii) any severance benefit required by law
(collectively, “Severance Plan”).  In particular, no amounts shall be payable
under the Severance Agreement between the Company and Individual dated         
(the “Severance Agreement”) if benefits are payable pursuant to this Agreement.

 

2.4          Potential Parachute Payment Adjustment.

 

(a)           If the payments and benefits provided to Individual under this
Agreement or under any other agreement with, or plan of, the Company or any
Person or entity which is a party to a transaction involving the Company or its
affiliates (the “Total Payment”) (i) constitute a “parachute payment” as defined
in Section 280G of the Code and exceed three (3) times Individual’s “base
amount” as defined under Code Section 280G(b)(3), and (ii) would, but for this
Section 2.4(a), be subject to the excise tax imposed by Code Section 4999, then
Individual’s payments and benefits under this Agreement shall be either (A) paid
in full, or (B) reduced and payable only as to the maximum amount which would
result in no portion of such payments and benefits being subject to excise tax
under Code Section 4999, whichever results in the receipt by Individual on an
after-tax basis of the greatest amount of Total Payment (taking into account the
applicable federal, state and local income taxes, the excise tax imposed by Code
Section 4999 and all other taxes (including any interest and penalties) payable
by Individual).  If a reduction of the Total Payment is necessary, cash payments
provided for herein shall first be reduced (such reduction to be applied first
to the earliest payments otherwise scheduled to occur), and the non-cash
benefits provided for herein shall thereafter be reduced (such reduction to be
applied first to the benefits otherwise scheduled to occur the earliest).  If,
as a result of any reduction required by this Section 2.4(a), amounts previously
paid to Individual exceed the amount to which Individual is entitled, Individual
will promptly return the excess amount to the Company.

 

(b)           All determinations required to be made under this Section 2.4,
including whether reductions are necessary, may be made, in the discretion of
the Committee or the Board, by the accounting firm used by the Company and/or
the members of the Company Group at the time of such determination (the
“Accounting Firm”).  The Accounting Firm shall provide detailed supporting
calculations both to the Company and to Individual within fifteen (15) business
days of the receipt of notice from the Company or Individual that there has been
a

 

5

--------------------------------------------------------------------------------


 

termination of Individual’s employment, or such earlier time as is requested by
the Company.  All fees and expenses of the Accounting Firm shall be borne solely
by the Company.

 

2.5          Death or Disability of Individual.  If Individual’s employment
terminates due to death or Disability, then this Agreement shall terminate
without further obligations to Individual or his or her estate, as applicable,
under this Agreement, other than (i) the obligation of the Company to pay,
within thirty (30) days after the date of such termination of employment, the
compensation and benefits that would be payable under Section 2.2(a) if
Individual’s termination of employment had been a Qualifying Termination, and
(ii) the obligation of the Company to pay the compensation and benefits that
would be payable under Section 2.2(b) if Individual’s termination of employment
had been a Qualifying Termination; provided that payment of such compensation
and benefits with respect to Section 2.2(b) shall only be made if Individual or
his or her legal representative has satisfied the conditions described in
Section 2.1(b).

 

ARTICLE III
Confidential Information and Non-Competition; Other Covenants

 

3.1          Covenant Not to Disclose Confidential Information.  Individual
acknowledges that during the course of his or her employment with the Company,
he or she has or will have access to and knowledge of certain information and
data that the Company or other members of the Company Group consider
confidential and that the release of such information or data to unauthorized
Persons would be extremely detrimental to the Company Group.  As a
consequence, Individual hereby agrees and acknowledges that he or she owes a
duty to the Company not to disclose, and agrees that, during or after the term
of his or her employment, without the prior written consent of the Company, he
or she will not communicate, publish or disclose, to any Person anywhere or use
any Confidential Information (as hereinafter defined) for any purpose other than
carrying out his or her duties as contemplated in connection with his or her
employment with respect to the Company or any Company Group member.  Individual
will use his or her best efforts at all times to hold in confidence and to
safeguard any Confidential Information from falling into the hands of any
unauthorized Person and, in particular, will not permit any Confidential
Information to be read, duplicated or copied.  Notwithstanding the
foregoing, Individual may disclose such Confidential Information to the extent
required by applicable law or as a consequence of any judicial or regulatory
proceeding, based upon the opinion of legal counsel and only after Individual
has requested that such Confidential Information be preserved to the maximum
extent practicable.  To the extent permitted by law, Individual will advise the
Company in advance of any intended disclosure to comply with legal
requirements.  Individual will return to the Company all Confidential
Information in Individual’s possession or under Individual’s control when the
duties of Individual no longer require Individual’s possession thereof, or
whenever the Company shall so request, and in any event will promptly return all
such Confidential Information if Individual’s relationship with the Company is
terminated for any reason and will not retain any copies thereof.  For purposes
hereof, the term “Confidential Information” shall mean any information or data
used by or belonging or relating to the Company or any other member of the
Company Group or any of their representatives that is not known generally to the
industry in which any member of the Company Group is or may be engaged (other
than as a result of disclosure by Individual in violation of this Agreement),
including without limitation, any and all trade secrets, proprietary data and
information relating to any member of the Company Group’s past, present or
future

 

6

--------------------------------------------------------------------------------


 

business and products, price lists, customer lists, processes, procedures or
standards, know-how, manuals, business strategies, records, drawings,
specifications, designs, financial information, whether or not reduced to
writing, or information or data that the Company or any other member of the
Company Group advises Individual should be treated as confidential information.

 

3.2          Covenant Not to Compete.  In partial consideration for Individual’s
access to Confidential Information and the benefits provided by this
Agreement, Individual agrees that while employed by the Company, Individual
shall not, unless Individual receives the prior written consent of the Board,
own an interest in, manage, operate, join, control, lend money or render
financial or other assistance to or participate in or be connected with, as an
officer, manager, employee, partner, stockholder, consultant or otherwise, any
Person that competes with any member of the Company Group in (i) the purchasing,
selling, brokering or marketing of natural gas, natural gas liquids,
hydrocarbons, brine, water or any derivative product thereof, including, without
limitation, locating buyers and sellers, or negotiating purchase and sales
contracts; (ii) the gathering, processing, and/or transporting of natural gas,
natural gas liquids, hydrocarbons, brine, water, or any derivative product
thereof; or (iii) the conduct of a business enterprise that is in a business
segment that contributes five percent (5%) or more to the Company’s gross
revenue or deploys five percent (5%) or more of the Company’s fixed assets. 
Ownership by Individual, as a passive investment, of less than one half of one
percent (0.5%) of the outstanding securities of any organization with securities
listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this paragraph.

 

3.3          Covenant not to Solicit Customers.  In partial consideration for
Individual’s access to Confidential Information and the benefits provided by
this Agreement, Individual agrees that while employed by the Company and for a
period of twelve (12) months after the termination of such employment (for any
reason), Individual shall not (i) divert from any member of the Company Group
business derived from any Person that was a client or customer of any member of
the Company Group at any time during the twelve (12) months prior to the
termination of Individual’s employment or (ii) attempt to convert any Person
that was a client or customer of any member of the Company Group at any time
during the twelve (12) months prior to the termination of Individual’s
employment.

 

3.4          Covenant not to Solicit Employees.  In partial consideration for
Individual’s access to Confidential Information and the benefits provided by
this Agreement, Individual agrees that while employed by the Company and for a
period of twenty-four (24) months after the termination of such employment (for
any reason), Individual shall not (i) solicit, endeavor to entice or induce any
employee or similar service provider of any member of the Company Group to
terminate such Person’s employment or service with such member or accept
employment with anyone else or (ii) interfere in a similar manner with the
business of the Company Group.

 

3.5          Covenant Against Disparagement.  In partial consideration for
Individual’s access to Confidential Information and the benefits provided by
this Agreement, Individual agrees that while employed by the Company and
thereafter, he or she will not make any statements disparaging any member of the
Company Group or any of their officers, directors, or employees that could
reasonably be expected to be harmful to the interests of the Company or the
Company

 

7

--------------------------------------------------------------------------------


 

Group.  This covenant shall not apply to any statement made in the context of
any legal or regulatory proceeding.

 

3.6          Specific Performance.  Recognizing that irreparable damage will
result to the Company in the event of the breach or threatened breach of any of
the foregoing covenants and assurances by Individual contained in this
Article III, and that the Company’s remedies at law for any such breach or
threatened breach will be inadequate, the Company and its successors and
assigns, in addition to such other remedies that may be available to them, shall
be entitled to an injunction, including a mandatory injunction (without the
necessity of (i) proving irreparable harm, (ii) establishing that monetary
damages are inadequate or (iii) posting any bond with respect thereto), to be
issued by any court of competent jurisdiction ordering compliance with this
Agreement or enjoining and restraining Individual, and each and every Person,
firm or company acting in concert or participation with him or her, from the
continuation of such breach and, in addition thereto, he or she shall pay to the
Company all ascertainable damages, including costs and reasonable attorneys’
fees sustained by the Company or any other member of the Company Group by reason
of the breach or threatened breach of said covenants and assurances.

 

3.7          Clawback.  Individual agrees that in the event that the Company
determines that Individual has breached any term of this Article III, in
addition to any other remedies at law or in equity the Company may have
available to it, the Company may in its sole discretion require that Individual
repay to the Company, within five (5) business days of receipt of written demand
therefor, an amount equal to the amounts paid to or on behalf of Individual
pursuant to Sections 2.1, 2.2(b) and 2.2(c).

 

3.8          Miscellaneous.

 

(a)           Individual has carefully read and considered the provisions of
this Article III and, having done so, agrees that the restrictions set forth in
this Article III (including the relevant time periods, scope of activity to be
restrained and the geographical scope) are fair and reasonable and are
reasonably required for the protection of the interests of the Company Group and
their respective officers, directors, managers, employees, creditors, partners,
members and unitholders.  Individual understands that the restrictions contained
in Article III may limit his or her ability to engage in a business similar to
the business of any member of the Company Group, but acknowledges that he or she
will receive sufficiently high remuneration and other benefits from the Company
Group to justify such restrictions.

 

(b)           The covenants and obligations of Individual set forth in this
Article III are in addition to and not in lieu of or exclusive of any other
obligations and duties of Individual to the Company Group, whether express or
implied in fact or in law.

 

(c)           In the event that any provision of this Article III relating to
the relevant time periods, scope of activity and/or the areas of restriction
hereunder shall be declared by a court of competent jurisdiction to exceed the
maximum time period, scope or areas such court deems reasonable and enforceable,
the relevant time periods, scope of activity and/or areas of restriction deemed
reasonable and enforceable by the court shall become and thereafter be the
maximum time period, scope of activity and/or areas.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV
Dodd-Frank Clawback

 

Individual agrees and acknowledges that any and all compensation Individual
receives pursuant to this Agreement shall be subject to clawback by the Company
to the extent provided in policies adopted by the Board to comply with the
requirements of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 

ARTICLE V
Miscellaneous

 

5.1          Term; Termination or Amendment.  The term of this Agreement shall
commence as of the Effective Date, and shall continue until (i) the termination
of Individual’s employment or (ii) this Agreement is terminated by the Company
as provided in this Section 5.1.  The Agreement shall automatically renew on
each anniversary of the Effective Date (a “Renewal Date”).  The Committee or the
Board, as applicable, acting on behalf of the Company, shall have the right to
terminate this Agreement without Individual’s consent effective as of any
Renewal Date that does not occur during the Protection Period by giving notice
to Individual at least ninety (90) days in advance of such Renewal Date.  Except
as otherwise provided in the preceding sentence, no such termination or any
amendment of this Agreement (by the Committee or the Board, as applicable,
acting on behalf of the Company) shall become effective during the term of this
Agreement without Individual’s written consent, and any such purported
termination or amendment of this Agreement during a Protection Period, whether
pursuant to the preceding sentence or otherwise, without Individual’s written
consent shall become effective no earlier than the expiration of the Protection
Period.

 

5.2          Interpretation.  The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.  In this
Agreement, unless a clear contrary intention appears, (i) the words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision, (ii) reference to any Article or Section, means such Article or
Section hereof, (iii) the words “including” (and with correlative meaning
“include”) means including, without limiting the generality of any description
preceding such term, and (iv) where any provision of this Agreement refers to
action to be taken by either party, or which such party is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such party.

 

5.3          Effect on Other Plans.  Except in the case of a Severance Plan, as
defined in Section 2.3, nothing in this Agreement shall prevent or limit
Individual’s continuing or future participation in any other plan, program,
policy or practice provided by the Company or any other member of the Company
Group for which Individual may qualify, nor shall anything herein limit or
otherwise affect such rights as Individual may have under any other contract or
agreement with the Company or any other member of the Company Group.  Amounts
which are vested benefits or which Individual is otherwise entitled to receive
under any such other plan, policy, practice, program, contract or agreement
(“Other Arrangement”) at or subsequent to the termination of Individual’s
employment shall be payable in accordance with such Other Arrangement except as
explicitly modified by this Agreement; provided, however, the time

 

9

--------------------------------------------------------------------------------


 

period after such termination shall not be credited as continued employment of
Individual for any purpose under any such Other Arrangement.

 

5.4          Overpayments.  Individual agrees that the Committee or the Board,
as applicable, in their respective sole discretion, may require repayment by
Individual of any amount erroneously made in excess of the amounts that should
have been paid under the terms of this Agreement.

 

5.5          Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

5.6          No Breach.  Individual represents and warrants to the Company that
neither the execution nor delivery of this Agreement, nor the performance of
Individual’s obligations hereunder will conflict with, or result in a breach of,
any term, condition, or provision of, or constitute a default under, any
obligation, contract, agreement, covenant or instrument to which Individual is a
party or under which Individual is bound, including without limitation, the
breach by Individual of a fiduciary duty to any former employers.

 

5.7          Entire Agreement; Manner of Amendment.  Except with respect to, and
subject to Section 2.3, the Severance Agreement, this Agreement cancels and
supersedes all previous agreements relating to the subject matter of this
Agreement, written or oral, between the parties hereto and their respective
affiliates and contains the entire understanding of the parties hereto.  This
Agreement shall not be amended, modified or supplemented in any manner
whatsoever except in accordance with Section 5.1.  Failure of the Company to
demand strict compliance with any of the terms, covenants or conditions hereof
shall not be deemed a waiver of the term, covenant or condition, nor shall any
waiver or relinquishment by the Company of any right or power hereunder at any
one time or more times be deemed a waiver or relinquishment of the right or
power at any other time or times.

 

5.8          Governing Law; Venue.  This Agreement and all rights and
obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas, including all
matters of enforcement, validity and performance without regard to conflict or
choice of law principles.  Venue for any action or proceeding relating to this
Agreement and/or Individual’s employment relationship with the Company and the
Company Group, as applicable, shall lie exclusively in courts in Dallas County,
Texas.

 

5.9          Notices.  All notices and all other communications provided for in
the Agreement shall be in writing and addressed (i) if to the Company, at its
principal office address or such other address as it may have designated by
written notice to Individual for purposes hereof, directed to the attention of
the Board with a copy to the Secretary of the Company and (ii) if to Individual,
at his or her residence address on the records of the Company or to such other
address as he or she may have designated to the Company in writing for purposes
hereof.  Each such notice or other communication shall be deemed to have been
duly given when personally delivered or sent by United States registered mail,
return receipt requested, postage prepaid, or by a nationally recognized
overnight delivery service, with delivery confirmed.

 

10

--------------------------------------------------------------------------------


 

5.10        Assignment.  This Agreement is personal and not assignable by
Individual but it may be assigned by the Company without notice to or consent of
Individual to, and shall thereafter be binding upon and enforceable by, (i) any
member of the Company Group, or (ii) any Person that acquires or succeeds to
substantially all of the business or assets of any member of the Company Group
(and such Person shall be deemed included in the definition of the “Company” and
the “Company Group” for all purposes of this Agreement).

 

5.11        Tax Withholdings.  The Company shall withhold from all payments
hereunder all applicable taxes (federal, state or other) that it is required to
withhold therefrom unless Individual has otherwise paid (or made other
arrangements satisfactory) to the Company the amount of such taxes.

 

5.12        Employment with Affiliates.  For purposes of this Agreement,
employment with any member of the Company Group shall be deemed to be employment
with the Company.

 

5.13        Expenses.  If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled.

 

5.14        Section 409A.  This Agreement is intended to provide payments that
are (i) exempt from the provisions of Section 409A of the Code and related
regulations and Treasury pronouncements, by complying with (among other things)
the short-term deferral exception as specified in Treasury Regulation §
1.409A-1(b)(4) and the involuntary separation pay exception within the meaning
of Treasury Regulation § 1.409A-1(b)(9)(iii), or (ii) compliant with the
provisions of Section 409A of the Code and related regulations and Treasury
pronouncements, and this Agreement shall be administered, interpreted and
construed accordingly.  Any other provision of this Agreement to the contrary
notwithstanding, the parties agree that any benefit or benefits under this
Agreement that the Company determines are subject to the suspension period under
Section 409A(a)(2)(B) of the Code shall not be paid or commence until a date
following six (6) months after Individual’s termination date, or if
earlier, Individual’s death.

 

5.15        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and Individual has hereunto set his or her hand, as of the Effective Date.

 

 

 

ENLINK MIDSTREAM OPERATING, LP

 

 

 

By: ENLINK MIDSTREAM OPERATING GP, LLC,

 

Its general partner

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

INDIVIDUAL:

 

 

 

 

 

 

 

Name:

 

 

12

--------------------------------------------------------------------------------


 

Exhibit A

 

Certain Definitions

 

“Devon Change in Control” means the occurrence of any of the following: (i) the
Incumbent Devon Directors cease for any reason to constitute at least a majority
of the board of directors of Devon; (ii) any Person is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Devon representing 30% or more of either
(a) Devon’s outstanding shares of common stock or (b) the combined voting power
of Devon Securities; provided, however, that the event described in this
paragraph (b) shall not be deemed to be a Devon Change in Control by virtue of
any of the following acquisitions or transactions: (1) by Devon or any
subsidiary, (2) by any employee benefit plan (or related trust) sponsored or
maintained by Devon or any subsidiary, (3) by an underwriter temporarily holding
securities pursuant to an offering of such securities, or (4) pursuant to a
Non-Qualifying Transaction (as defined below); (iii) the consummation of a
Reorganization or a Sale, unless (a) the holders of Devon’s shares of common
stock either receive in such Reorganization or Sale, or hold immediately
following the consummation of the Reorganization or Sale, more than 50% of each
of the outstanding common stock and the total voting power of securities
eligible to vote in the election of directors of (1) the Surviving Corporation,
or (2) if applicable, the Parent Corporation, (b) no Person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation) is or becomes, as a result of
the Reorganization or Sale, the beneficial owner, directly or indirectly, of 30%
or more of the outstanding shares of common stock or the total voting power of
the outstanding voting securities eligible to vote in the election of directors
of the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), and (c) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Reorganization or Sale
were Incumbent Devon Directors at the time the Devon board of directors approved
the execution of the initial agreement providing for such Reorganization or
Sale; or (iv) the Devon stockholders approve a plan of liquidation or
dissolution of Devon.

 

Notwithstanding the foregoing, a Devon Change in Control shall not be deemed to
occur solely because any Person acquires beneficial ownership of more than 30%
of the Devon Securities due to Devon’s acquisition of Devon Securities that
reduces the number of Devon Securities outstanding; provided, however, if,
following such acquisition by Devon, such person becomes the beneficial owner of
additional Devon Securities that increases the percentage of outstanding Devon
Securities beneficially owned by such person, a Devon Change in Control shall
then occur.  In addition, if a Devon Change in Control occurs pursuant to clause
(ii) of the definition thereof, then no additional Devon Change in Control shall
be deemed to occur pursuant to clause (ii) of the definition thereof by reason
of subsequent changes in holdings by such Person (except if the holdings by such
Person are reduced below 30% and thereafter increase to 30% or above).

 

For purposes of this Exhibit A, the following terms have the following meanings:

 

“Devon Securities” means Devon’s then outstanding securities eligible to vote in
the election of directors.

 

13

--------------------------------------------------------------------------------


 

“Incumbent Devon Directors” means the members of the board of directors of Devon
on the date hereof; provided, however, that (i) any person becoming a director
and whose election or nomination for election was approved by a vote of at least
a majority of the Incumbent Devon Directors then on the Devon board of directors
(either by a specific vote or by approval of the proxy statement of Devon in
which such person is named as a nominee for director, without written objection
to such nomination) shall be deemed an Incumbent Devon Director, and (ii) no
individual initially elected or nominated as a director of Devon as a result of
an actual or threatened election contest (as described in Rule 14a-11 under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of any person (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) other than the Devon board of directors, including
by reason of any agreement intended to avoid or settle any such election contest
or solicitation of proxies or consents, shall be deemed an Incumbent Devon
Director.

 

“Non-Qualifying Transaction” means any Reorganization or Sale that satisfies all
of the criteria specified in clauses (iii)(a), (iii)(b) and (iii)(c) of the
definition of “Devon Change in Control.”

 

“Parent Corporation” means the ultimate parent corporation that directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of a Surviving Corporation.

 

“Reorganization” means a merger, consolidation, statutory share exchange, or
similar form of corporate transaction involving Devon or any of its subsidiaries
that requires the approval of Devon’s stockholders, whether for such transaction
or the issuance of securities in the transaction.

 

“Sale” means the sale or other disposition of all or substantially all of
Devon’s assets to an entity that is not an affiliate.

 

“Surviving Corporation” means the corporation resulting from a Reorganization or
the corporation that has acquired all or substantially all of the assets of
Devon in connection with a Sale.

 

14

--------------------------------------------------------------------------------